Atkinson, J.
1. Where a husband files a petition for divorce and causes the wife to be duly served with the petition and process, the defendant may file an answer denying the allegations of the petition or setting up such defense as she may have, and in her answer may make claim, for alimony and attorney’s fees to enable her to defend the suit instituted by the husband. Luke v. Luke, 154 Ga. 800 (115 S. E. 666), and cit.; Lee v. Lee, 154 Ga. 820 (115 S. E. 493), and cit.; Banks v. Banks, 149 Ga. 517 (101 S. E. 114); Shorter v. Shorter, 150 Ga. 109 (102 S. E. 863). In such an action the plaintiff submits himself to the jurisdiction of the court for determining all questions relating to divorce and allowance of attorney’s fees to enable the wife to defend the action.
2. At the hearing of the application for allowance of attorney’s fees it appeared that the defendant had filed a demurrer to the petition for divorce, an answer, and a plea in abatement. The plaintiff moved to dismiss the plea in abatement, and the motion ivas overruled. Whereupon the attorney for the plaintiff announced that he would withdraw the petition for divorce; but before a written order of withdrawal the court announced that he would allow the defendant’s attorney a fee for the services rendered up to that time, and evidence was introduced tending to show that the services were of the reasonable value of $50, and the court entered judgment ordering the plaintiff to pay that amount. Held: (a) The exception to the order overruling the motion to dismiss the plea in abatement is premature, because that ruling did not purport to be a final disposition of the divorce suit. (6) The judge had jurisdiction to entertain the defendant’s motion for the allowance of attorney’s fees, and the evidence authorized the award of $50.

Judgment affirmed.


All the Justices concur.